DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment:

In the amendment filed 05/19/2022, the following has occurred: claims 1,7 and 13 have been amended. Claims 1-18 are pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/19/2022, with respect to the rejection(s) of claim(s)  1-18 under 35 USC 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Hongbo (US PGPub 20200082422) and in view of Zadeh et al (PGPub 2018/0204111).
Applicant argues as follows:
Regarding claim limitation, “training the neural network, via the one or more hardware processors, using (i) a feedforward structure with softmax output layer, (ii) the rearranged historical information, and (iii) a sum absolute error loss employed with the one or more energy generators, to obtain a learnt set of weights”, the Examiner contends that the Hongbo disclose this limitation in paragraph [0134] as “Step 9 triggers a joint scheduling and bidding optimization solution. If a feasible solution is found, the last feasible solution is updated and the current step's price scenarios are saved for preparing for next iteration on the outer loop. Step 10 handles the situation that a feasible solution for joint scheduling and bidding optimization cannot be found with respect to the chosen price scenario and currently chosen set of steps”. Applicant submits that Hongbo does not contextually disclose the claim limitation since the claimed subject matter recite a feedforward structure with softmax output layer. Applicant submits that Hongbo in paragraph [0061] discloses feed-forward neural network model and training of neural network with historical data set for period of days 1.e., “Still referring to FIG. IC, the possible MCPs for the next-day is estimated using a feed-forward neural network model. The neural network is configured to take historical total sell and buy amounts, historical MCPs and MCQs, regional estimated temperatures, inter-regional planned tie flows and capacities at positive direction, and inter-regional planned tie flows and capacities at negative direction as inputs, and regional MCPs for the next day as outputs. The neural network is trained with a set of historical data set for a period of days, wherein each data set corresponding to a specific day includes historical total sell and buy amounts, historical MCPs and MCQs, regional actual temperatures, inter-regional actual tie flows and capacities at two directions as inputs, and actual regional MCPs as outputs.” Applicant asserts that Hongbo does not disclose training neural network using feedforward structure with softmax layer as in the claim limitation and Hongbo merely disclose feed forward neural network model and does not disclose softmax layer as in the claim limitation.
The above argument is persuasive. Examiner recites Zadeh paragraphs 2118 and 3229 as disclosing the recited limitations in the claim.
Applicant argues as follows:
Regarding claim limitation, “applying the learnt set of weights on the most recent data to predict a set of fractional bids associated with the one or more energy generators for the given time slot of the given day of the particular week’,
The above argument is not found to be persuasive . Examiner recites Hongbo , paragraphs (0045) as disclosing the recited limitation.
Applicant argues as follows:
Further, Applicant believes that Hongbo does not disclose the added claim limitation, “predicting a normalized bid vector, instead of predicting an actual bid quantity, such that the sum of all normalized or the set of fractional bids add up to I”. As stated in paragraph [0047] of Applicant’s published application, “there is a significant set of generators where the total bid quantity (denoted compactly as TBQ) is a constant across the whole data set. This could mean these plants operate at their capacity almost always. For all such generators, the 10 targets which needs to predicted, all add up to a constant. Standard vector-valued target regressors which assume each of the scalar components in the target to be independent will not account for this constraint during training. By way of the above steps 202-210 the system 100 incorporates this constraint during training itself as follows. Instead of predicting the actual bid quantity, the system 100 predicts a normalized bid vector (normalized by the TBQ) such that the sum of all these normalized or fractional bids add up to 1.”
The above argument is not found to be persuasive. Applicant argues newly amended claim limitation. Examiner recites Hongbo , paragraphs (0140) as disclosing the recited limitation in the claim.
Applicant argues as follows:
Regarding claim limitation, “obtaining, via the one or more hardware processors, historical information across a pre-defined time period corresponding to the one or more energy generators, the historical information comprising a demand, a clearing price, number of bids placed by the one or more energy generators, and an actual quantity of generation cleared by a market operator for the one or more energy generators”, the Examiner contends that Hongbo disclose this limitation in paragraph [0045] as “The methods first predict a market clearing price and associated probability distribution for each scheduling interval of the next day. Which is based on historical MCPs and market clearing power quantities, historical and predicted regional temperatures, historical and predicted bi-directional tie flows and capacities using machine learning approach. A set of market clearing price scenarios and associated acceptance probability distribution are then determined for each scheduling interval based on the predicted market clearing price and its probability distribution of that interval.” Applicant asserts that the context of clearing price referred in the claimed limitation refers to a per unit price that the market operator provides to the energy generator whose bids have been cleared. The market clearing prices (MCPs) referred in Hongbo are commonly locational marginal prices that depends on the load demand forecast, network constraints, power producers’ offers and power consumers’ bids for the next day (paragraph [0059]). However, in the definition of the clearing price in the claimed subject matter refers to a per unit price that the market operator provides to the energy generator whose bids have been cleared. Therefore, Applicant believes that the scope of clearing price in the claimed limitation is unlike the MCPs in Hongbo.
Therefore, in view of the above, Hongbo fails to support a prima facie case of lacking novelty because Hongbo fails to teach or suggest at least one element of the Applicant’s subject matter in claim 1. Hence, it is not feasible for Hongbo to adapt the method disclosed in the claimed subject matter to arrive at the subject matter in claim 1.
The above argument is not found to be persuasive . Examiner recites Hongbo paragraphs (0071) as disclosing the limitations I the claim.
Applicant argues as follows:
Applicant asserts that scope of obtaining the sum absolute error loss based on (1) a target bid of the given day of the particular week by each of the one or more energy generators and (11) an output generated by the neural network is not recited in Hongbo (refer paragraph [0043]). However, the Hongbo does not disclose sum of absolute error loss as in the claimed subject matter and obtaining the sum of absolute error loss based on (1) a target bid of the given day of the particular week by each of the one or more energy generators and (ii) an output generated by the neural network. Hongbo in paragraph [0061] merely recite “Those predicted MCPs are used to set the mean values for stochastic prices, and the standard deviations of stochastic prices are set based on the mean values and a percentage of standard deviation over mean value for each scheduling interval that determined by the statistics of deviations between the estimated MCPs and actual MCPs for the set of historical data set that used for neural network training. After the mean values and standard deviations of day-ahead MCPs are obtained, we determine a set of sampling MCP. scenarios up to maximal allowed bidding steps to represent the stochastic distribution of day-ahead MCPs”.
Further, in the claimed subject matter the output is based on a current configuration of the neural network and one or more weights assigned to one or more layers in the neural network (refer paragraph [0043]). However, Hongbo does not disclose about layers in the neural network and weights assigned to layers in the neural network as in the claims 2, 8, 14.
The above argument is persuasive. Examiner recites Zadeh paragraphs (1888) as disclosing the limitations of claim2 ,8 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbo (US PGPub 20200082422) and further in view of Zadeh et al (PGPub 2018/0204111).

As regards claims 1, 7 and 13, Hongbo discloses  receiving in a neural network, via one or more hardware processors, an input request to predict a plurality of bid quantities of one or more energy generators for a given time slot and a given day of a particular week;[0055,0059,0061, Fig. 2]
obtaining, via the one or more hardware processors, historical information across a pre-defined time period corresponding to the one or more energy generators, the historical information comprising a demand, a clearing price, number of bids placed by the one or more energy generators, and an actual quantity of generation cleared by a market operator for the one or more energy generators, wherein the historical information is arranged as (i) a target bid of the given time slot and the given day of the given week and (ii) information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week, wherein the clearing price refers to  a per unit price that the market operator provides to the energy generator whose bids have been cleared; [0045, 0047, 0061, 0071] [0045] Some embodiments of the present disclosure include methods for day-ahead generation scheduling and bidding optimization of power plants. The methods first predict a market clearing price and associated probability distribution for each scheduling interval of the next day. Which is based on historical MCPs and market clearing power quantities, historical and predicted regional temperatures, historical and predicted bi-directional tie flows and capacities using machine learning approach. A set of market clearing price scenarios and associated acceptance probability distribution are then determined for each scheduling interval based on the predicted market clearing price and its probability distribution of that interval. Further, a two-objective optimal approach or model is used for generation scheduling and bidding for scheduling intervals of the next day. Which is formulated to maximize both the expected profit gain for generation production and the expected profit gain at risk objectives while satisfying the offer curve logistics for each scheduling interval, scenario transition constraints between scheduling intervals for facilitating ISOs choosing different steps among scheduling intervals, generation capacity and ramping rate constraints, and generator minimum on/off times and duration constraints. The next step is to convert formulated two-objective optimization problem into a single-objective optimization problem by maximizing the overall satisfying degree of two objectives. The nonlinearity introduced by the coupling of MCPs and offering power quantities, and the complexity introduced by the monotonically increasing requirement of supply offer curve steps can be simplified by using a gradual decreasing price staircase approach to solve the converted optimal problem. The problem can be first solved by setting the prices of all offer curve steps of each scheduling interval using the highest price scenario for all price scenarios of the interval, and the step corresponding to the highest price is matched with this price scenario. Then, reducing the price scenario one level down for all un-matched steps chosen from the remaining price scenarios and run new solutions for the problem until a set of steps is found to be matched with this price level with feasible solutions. This price reducing process iterates for all remaining price scenario until no new better solution is founded.
receiving, via the one or more hardware processors, for prediction of bid quantity of one or more energy generators, most recent data pertaining to the given time slot of the given day of the particular week, wherein the most recent data comprises demand, clearing price, number of bids placed by of the one or more energy generators, and cleared quantity of the one or more energy generators; and [0062,0064] [0064] The objectives of joint generation scheduling and bidding optimization are related to the net profit gain of the power plant for each price scenario, which is calculated by subtracting the cost of generating power from the revenue from selling power. The cost of power generation includes operating costs, fixed costs and start/shut-down costs. The revenue from selling power is calculated by multiplication of the price and the energy sold that makes the objectives non-linear. The constraints include power generation limits, minimum committed/de-committed times and durations, ramp up/down rates of the generators, and some of constraints are non-linear. Considered some of the decision variables are binary, the above-formulated power producer's scheduling and bidding optimization is a mixed integer non-linear optimal problem. For sake of computation efficiency, it is desirable to convert this mixed integer nonlinear problem to be a mixed integer liner problem to be solved. The nonlinearity introduced by the constraints and cost functions can be easily converted into linear ones through piecewise or averaging expression. The challenge remained is how to deal with the nonlinearity introduced by the multiplication of prices and quantities that both are to be determined for the offering curve determination. In this disclosure, the price for each scheduling interval is limited to only choosing from the set of sampling MCP scenarios that determined using neural network approach. Then a heuristic approach, gradual-decreasing price staircase approach is used to iteratively solve the optimization problem with fixed price scenarios. The problem is first solved by setting the price of all offer curve steps of each scheduling interval using the highest price scenario for all price scenarios of the interval. Then gradually reducing the prices for steps using price scenario chosen from remaining price scenarios until no new better solution is founded. The solution starts from a feasible solution, then iteratively solved within feasible region until no better solution is found. Using such approach, the quantity is decoupled from the price, therefore the formulated optimization problem is simplified as mixed integer linear programing, in comparison the original is a mixed integer non-linear one.
applying, via the one or more hardware processors, the learnt set of weights on the most recent data to predict a set of fractional bids associated with the one or more energy generators for the given time slot of the given day of the particular week, wherein the fractional bids refer to bids distributed among a plurality of price bands; [0045, 0063,0091,0146] [0091] Taken a thermal power plant as example, this disclosure formulates the joint scheduling and bidding optimization problem under uncertain MCPs as a two-objective stochastic optimization problem. The uncertain energy prices are modeled using a set of determined energy price scenario with different acceptance probability based on the estimation of MCP and distribution probability. The first objective of the optimization is maximizing the expected profit gains for all energy price scenarios of each scheduling interval of next day. The first objective is used to evaluate the performance of decision-making when a risk-averse strategy is used by the power plant. The net profit gain for each scenario is weighted by its acceptance probability when calculating the expected profit gains. The second objective of the optimization is maximizing the expected profit gains for most risky scenarios for each scheduling interval of next day. The second objective is used to evaluate the performance of decision-making when a risk-seeking strategy is used by the power plant.
predicting a normalized bid vector, instead of predicting an actual bid quantity, such that the sum of all normalized or the set of fractional bids add up to 1. [0140]
Hongbo does not expressly disclose training the neural network, via the one or more hardware processors, using (i) a feedforward structure with softmax output layer, (ii) the rearranged historical information, and (iii) a sum absolute error loss employed with the one or more energy generators, to obtain a learnt set of weights;
Zadeh discloses training the neural network, via the one or more hardware processors, using (i) a feedforward structure with softmax output layer, (ii) the rearranged historical information, and (iii) a sum absolute error loss employed with the one or more energy generators, to obtain a learnt set of weights; [2118, 3229]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Zadeh in the device of Hongbo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 2, 8 and 14, Hongbo discloses claim 1, 7 and 13, Hongbo does not expressly disclose wherein the sum absolute error loss is obtained based on (i) a target bid of the given day of the particular week by each of the one or more energy generators and (ii) an output generated by the neural network, and wherein the output is based on a current configuration of the neural network and one or more weights assigned to one or more layers in the neural network.
Zadeh discloses wherein the sum absolute error loss is obtained based on (i) a target bid of the given day of the particular week by each of the one or more energy generators and (ii) an output generated by the neural network, and wherein the output is based on a current configuration of the neural network and one or more weights assigned to one or more layers in the neural network.[1888]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use  Zadeh  in the device of Hongbo. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 3, 9 and 15, Hongbo and Zadeh discloses claim 1, 7 and 13, Hongbo further discloses, comprising receiving, via a fractional bid predictor, the information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week, for predicting a fraction of a total bids made by each energy generator.[0077]
As regards claims 4, 10 and 16, Hongbo and Zadeh discloses  claim 1, 7 and 13, Hongbo further discloses,  comprising estimating an actual bid of each of the one or more energy generators based on the set of fractional bids and a total bid quantity associated with each corresponding energy generator.[0059,0061]
As regards claims 5, 11 and 17, Hongbo and Zadeh discloses  claim 1, 7 and 13, Hongbo further discloses comprising predicting a total bid quantity based on (i) the information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week, and (ii) distance between a priori known total bids quantity values.[0066]
As regards claims 6, 12 and 18, Hongbo and Zadeh discloses  claim 1, 7 and 13, Hongbo further discloses comprising predicting a final set of bids based on the set of fractional bids and the total bid quantity.[0063]

Conclusion
Additional prior art not used in this rejection includes Price et al (US PGPub 2017/0200229. Price recites a method and system for analyzing and predicting bidding of electric power generation, bid data is collected for a selected region. The bid data is preprocessed to decode the identity of the bidding entities and/or to remove erroneous or noisy data. External information, such as fuel prices, weather data, and/or generator outage data, is also collected. A bid prediction model is generated for one or more of the bidding entities from the bid data and the external information. External information is subsequently received, and the bid prediction model is applied to that current external information to predict future bids for one or more of the bidding entities. The predicted future bids are then reported.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698